Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Applicant’s discussion in the disclosure of height is awkward.  One example, the discussion of effective height of a side wall as discussed in paragraph [0003]:
“For purposes of preventing shingling, the effective height of these two adjacent side walls is the full distance between the upper edge of the peak and the lower edge of the valley, but the nesting height of the crate is only the height of the upper bands.”
	The effective height of a side wall is the vertical distance from the lowest point to the highest point, that is, from lowest point of a side column to highest point of the upper band.
	Likewise for the upper band, the upper band height is the vertical distance from the lowest point to the highest point, that is, from lowest point of an upper band to highest point of the upper band.  This is distinctly different than bandwidth or the width of a band as measured vertically at a point along the band’s length which extends in a horizontal direction.
	Nesting height would be the amount of nesting that occurs as measured in a vertical direction as one crate is lowered into nested position to a stop position, the nesting height is the difference between the height at which the top most portion of the lower crate horizontally overlaps a bottom most portion of the upper crate and the height at the stop position.  Nesting height has absolutely nothing to do with bandwidth or band height and there is no logical correlation between nesting height and bandwidth or band height.  Although, nesting height could be equal to bandwidth or band height.
	The interpretation of claim 6 is that the upper band height of one upper band is equal to that of the other upper band.  Applicant has not properly defined upper band height by any other definition so 
	The interpretation of claim 14 regarding “such that each side upper band maintains a substantially uniform height,” is that each upper band has a height.
	The interpretation of claim 15 is that nesting height equals upper band height as “nesting height” is appropriately defined in paragraph [0003], last four lines.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meers et al. (US 2014/0110303) (Meers) in view of Apps et al. (US 2016/0016689) (Apps) and Koefelda et al. (US 7207458) (Koefelda).
Meers discloses a nestable beverage crate comprising: a base having opposed side edges and opposed end edges; side walls extending upward from the side edges of the base, each of the side walls including a plurality of side columns connecting a side upper band to the respective side edge of the 

    PNG
    media_image1.png
    603
    840
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    625
    1023
    media_image2.png
    Greyscale


Apps teaches an end wall band with an asymmetry.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the end wall band to have an asymmetry of the handle and valley as the teachings of Apps teach that (1) handle 30 alignment with support column 26 is important (see paragraph [0030]), (2) alignment maximizes space for the user’s hand (see paragraph [0031], lines 1-2) and (3) the offset of handles 30 towards opposite side walls is effective in balancing load when the crate is carried by two hands.
Koefelda teaches a side wall band with asymmetry as shown by the wave-like contour 124.  The wave-like contour is like that of a Coca-Cola logo.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the side wall band to have an asymmetry in the form of a wave-like contour in order to provide advertisement or product assimilation when a crate is made to hold a particular manufacturer’s product.

Re claim 6, the lowermost edge of the side upper bands rises and falls with the respective uppermost edge and the upper bands have the same height as is shown in both Meers and Koefelda.
Re claim 7, nesting height is defined by applicant as the upper band height.  See claim interpretation and last four lines of paragraph [0003] of the present invention.
Re claim 8, the side upper bands are identical, that is, they are not mirror image of each other as is shown in both Meers and Koefelda.
Re claim 9, the uppermost edges of the side upper bands are the same (identical) as is shown in both Meers and Koefelda.
Re claim 10, Koefelda teaches as shown in Fig. 4 that the left end of contour 124 is falling from a peak of the upper edge 126 while the right end is falling to a valley such that at one end wall (right end wall in Fig. 4), a peak of an uppermost edge 126 of one side upper band (on the far side as shown in Fig. 4) abuts one end of the end wall while a valley of an uppermost edge 126 of the other side upper band (on the near side as shown in Fig. 4) abuts the other end of the end wall.  It would have been obvious to modify the upper bands such that at one end wall, a peak of an uppermost edge 126 of one side upper band abuts one end of the end wall while a valley of an uppermost edge 126 of the other side upper band abuts the other end of the end wall so that the wave-like contour has the same exact appearance from the two sides for the sake of uniformity.

s 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meers in view of Apps.
Meers discloses a nestable beverage crate comprising: a base having an underside including a 2x4 array of bottle cap receiving recesses formed therein; side walls extending upward from the sides the base, each of the side walls including a plurality of side columns connecting a side upper band to the base, each side upper band having an uppermost edge including a plurality of peaks and a plurality of valleys; and end walls extending upward from ends of the base, each of the end walls including a plurality of end columns connecting an end upper band to the base, each end upper band having an uppermost edge including a plurality of peaks (four) and a plurality of valleys (three), the end upper bands joining the side upper bands in corners, wherein one of the valleys (valley in corner) of the uppermost edge of 818601PUS; 67080-715 PUS1 each of the end upper bands is in one of the corners, wherein one of the peaks (one of the peaks of the corner) of the uppermost edge of each of the end upper bands is in the other of the corners, wherein each end upper band includes a handle opening aligned with an other one of the plurality of valleys of the uppermost edge, wherein the side columns and the end columns are receivable between the side upper bands and end upper bands of an identical crate nested therebelow.

    PNG
    media_image3.png
    630
    1023
    media_image3.png
    Greyscale


Meers fails to disclose the 3 X 5 array.  Apps teaches a 3 X 5 array of bottle cap receiving receses formed on the underside of the base.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the array of recesses to be a 3 X 5 array as this accommodates more bottle caps and the associated top side of the base would accommodate more bottles to increase the capacity of the bottle crate.
Re claim 14, the lowermost edge of the side upper bands rises and falls with the respective uppermost edge and the upper bands have the same height as is shown in Meers.
Re claim 15, nesting height is defined by applicant as the upper band height.  See claim interpretation and last four lines of paragraph [0003] of the present invention.
Re claim 16, the side upper bands are identical (same).

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meers in view of Apps as applied to claim 16 above, and further in view of Koefelda.
The Meers-Apps combination fails to disclose the peak valley arrangement.  Koefelda teaches as shown in Fig. 4 that the left end of contour 124 is falling from a peak of the upper edge 126 while the right end is falling to a valley such that at one end wall (right end wall in Fig. 4), a peak of an uppermost edge 126 of one side upper band (on the far side as shown in Fig. 4) abuts one end of the end wall while a valley of an uppermost edge 126 of the other side upper band (on the near side as shown in Fig. 4) abuts the other end of the end wall.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the side wall band to have an asymmetry in the form of a wave-like contour in order to provide advertisement or product assimilation when a crate is made to hold a particular manufacturer’s product.
It would have been obvious to modify the upper bands such that at one end wall, a peak of an uppermost edge 126 of one side upper band abuts one end of the end wall while a valley of an uppermost edge 126 of the other side upper band abuts the other end of the end wall so that the wave-like contour has the same exact appearance from the two sides for the sake of uniformity.

Allowable Subject Matter
Claims 11-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733